Citation Nr: 1209232	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served in the Puerto Rican National Guard from February 1981 to April 1997.  The Veteran had inactive duty for training (INACDUTRA) on December 6, 1981 and from April 17, 1993 to April 18, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claim.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.

The Board notes that the Veteran was previously represented by the Vietnam Veterans of America (VVA).  Correspondence received from the Veteran in July 2010 revoked VVA's power of attorney.  The Veteran has elected to proceed unrepresented in his appeal.


FINDINGS OF FACT

1.  In April 2008, the Board denied entitlement to service connection for a low back disorder, characterized as degenerative disc disease of the lumbar spine.

2.  The additional evidence associated with the Veteran's VA claims file since the April 2008 Board decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a low back disorder.

3.  The Veteran's spinal stenosis is a congenital condition that pre-existed his INACDUTRA periods in December 1981 and April 1993.

4.  The Veteran did not experience superimposed back disability during his December 6, 1981 period of INACDUTRA.

5.  There is no competent medical evidence showing that the Veteran's congenital back disability underwent an increase in severity beyond its natural progression during his periods of INACDUTRA in December 1981 and April 1991.


CONCLUSIONS OF LAW

1.  The April 2008 Board decision, which denied entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  A low back disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).






	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initially, the Board notes the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  While the pre-adjudicatory August 2009 notice letter did not refer to the Board's previous denial of the claim in April 2008, but rather to the March 1995 rating decision that originally denied the Veteran's claim, the Board finds that this is not prejudicial to the Veteran, as his claim is being reopened in this decision.  See Kent, supra.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  The August 2009 notice letter specifically informed the Veteran that in order to establish a claim of entitlement to service connection, he must establish that (1) he had a disease or injury that began in or was made permanently worse during military service, or there was an event in service that caused an injury or disease; and (2) he had a current physical or mental disability, shown by medical evidence or by lay evidence of persistent and recurrent symptoms of disability that are visible or observable; and (3) that a relationship exists between his current disability and an injury, disease, or event in military service.  Accordingly, the Board finds that the August 2009 notice letter fully satisfied the basic duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.

The August 2009 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as post-service VA and private treatment records are in the file.  He has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2006, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  A Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).
An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a low back disorder.  The Board's April 2008 decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  At the time of the April 2008 denial, the Veteran's service treatment records, Social Security Administration (SSA) disability records, outpatient treatment records from the VA Medical Center in Boston, private outpatient treatment records, and VA spine examinations dated in November 2003 and November 2006, were of record.

Objective evidence has been added to the record since the April 2008 Board denial, including a private examination report and lay statements from the Veteran.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for a low back disorder is reopened, and must be considered in light of all the evidence, both old and new.

III.  Service Connection

The Veteran contends that he is entitled to service connection for his low back disorder, due to his time in the Puerto Rican National Guard.  The Board disagrees.

Preliminary Matter

The Board is aware of the recent holding in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), which noted that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson is particularly relevant in this case, as the RO declined to reopen the Veteran's claim and did not address it on the merits.  The Board is also aware of the Court's decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), which held that when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.

In the present case, the Board noted that the Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim in the August 2009 notice letter.  He has also submitted argument and evidence in support of his claim on the merits.  The Board also notes that the Veteran specifically declined the opportunity to provide testimony before the RO or the Board on his VA Form 9, Substantive Appeal.  As such, the Board finds that the Veteran has had a full and fair opportunity to participate in the adjudication of his claim.  Accordingly, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Relevant Law and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  See 38 C.F.R. § 3.306(b) (2011).  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

Congenital or developmental conditions are not injuries or diseases and, therefore, generally may not be service connected as a matter of express VA regulation.  See 38 C.F.R. § 3.303(c) (2011).  There are, however, certain limited exceptions to this rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which pre-existed service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990). 

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cardiovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011).  The term "INACDUTRA" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  See 38 U.S.C.A. § 101(23) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(d) (2011). 

Only "Veterans" are entitled to VA compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002 & Supp. 2011).  To establish status as "Veteran" based on INACDUTRA, a claimant must establish that he was disabled resulting from an injury incurred in or disease contracted in the line of duty during that period of INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (24) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(d), 3.6(a) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Presumptive periods do not apply to INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see generally Hines v. Principi, 18 Vet. App. 227, 240 (2004); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Analysis

The Veteran attributes his current back disability to two events: a 1981 period of INACDUTRA, and a 1993 period of INACDUTRA.  By way of history, according to DA Form 2173, the Veteran was on INACDUTRA on December 6, 1981, at which time he complained of low back pain after falling in the latrine while on latrine duty.  The associated treatment records show evidence of tenderness in the low back area.  X-rays of the back were negative.  A follow-up visit revealed no significant findings and the assessment was low back pain. 

The Veteran again reported for INACDUTRA from April 17, 1993 to April 18, 1993.  During that time period, he participated in a physical training event and was subsequently referred to the clinic for evaluation after complaining of right hip and low back pain.  Shortly thereafter, in July 1993 and October 1993, a computer tomography (CT) scan and a magnetic resonance imaging (MRI) scan report showed evidence of congenital spinal stenosis, secondary to short broad pedicles and degenerative disc disease of the lumbar spine. 

According to a November 1997 Social Security Incapacity Determination report, impressions were chronic low back pain, congenital spinal stenosis, and mild degenerative disc disease. 

In September 1998, a VA examiner determined that the Veteran's degenerative disc disease with radiculopathy was not related to his 1981 injury during INACDUTRA.  In arriving at such opinion, the VA examiner noted that after the Veteran's 1981 fall, he did not again complain of low back pain again until 1993. 

According to a May 1999 Disability Determination and Transmittal report, SSA deemed the Veteran disabled as of August 29, 1996, on account of his spondyloarthritis and a secondary diagnosis of congenital spinal stenosis. 

In November 2003, the Veteran underwent another VA examination.  After reviewing the claims file, the VA examiner found that the Veteran's back disability was not likely related to service.  In arriving at this opinion, the VA examiner stated that the Veteran's back problems had their onset prior to the 1993 back injury during INACDUTRA.  The VA examiner further stated that the Veteran's 1981 fall during INACDUTRA resolved after treatment because the Veteran denied, according to reports of medical history, having had any recurrent back pain until 1995. 

Pursuant to the Board's December 2005 remand, the Veteran's claims file was referred for another VA etiology opinion to ensure that the record contained an opinion based on a review of all evidence of record.  In this regard, a VA examiner in January 2006 reviewed the Veteran's entire claims file, to include the records from the Cidra Migrant Health Project, and concluded that the Veteran's December 1981 back pain pre-existed his 1993 injury, however, the VA examiner concluded that that back pain was acute, resolving with treatment.  The VA examiner also pointed out that the Veteran was born with a congenitally small lumbar spinal canal, which made him prone to suffer from disc disease, radiculopathy, cauda equine syndrome, muscle spasm, and degenerative joint disease.  The VA examiner concluded that the Veteran's pre-existing congenital lumbar spine disability was not aggravated by the 1993 in-service injury. 

In support of his claim, the Veteran refers to the private medical opinion of Dr. L.E.T.B., dated in December 2009.  During his physical examination, the Veteran reported that in 1981, he performed an exercise during National Guard duty, which caused him to fall and injure his back.  He reported that he subsequently received medical treatment at Fort Buchanan and the VA hospital.  The Veteran was ultimately diagnosed with lumbar radiculopathy and a herniated disc in the lumbar region.  See Private Treatment Record, L.E.T.B., M.D., December 18, 2009.

The Board notes that the December 2009 private treatment record does not provide a medical opinion that attributed the Veteran's current low back disability to his 1981 in-service injury, or to aggravation of a pre-existing injury.  In fact, it is clear that the treatment record merely repeated history provided by the Veteran which does not appear to be comprehensive.  The history taken by the examiner is incomplete.  For instance, he reports that the Veteran suffered a fall in 1981 that harmed his lumbar column during an exercise with the National Guard.  Contemporaneous records show the fall was in the bathroom and he sustained tenderness in the low back area with negative x-rays.  There was no evidence of injury to the lumbar column.  Additionally, the Veteran was seen by VA for complaints of back pain prior to his INACDUTRA in 1993, for instance, he was examined by VA at Fort Buchanan in May 1991 for complaints of pain and muscle spasm in the low back, present for about 2 weeks.  This was not mentioned by the private examiner.  Further, the private physician did not provide any statement regarding the etiology of the Veteran's low back disability, nor did he indicate that he had reviewed the Veteran's claims file.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by a Veteran and that are unsupported by the clinical evidence.  Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board does not afford the December 2009 private treatment record any probative value.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Ultimately, the Board finds that the Veteran is not entitled to service connection for a chronic back disability.  The Board finds the January 2006 VA opinion to be the most probative evidence, in that the VA examiner had the benefit of a thorough review of the entire claims file and specifically stated that the Veteran's 1981 INACDUTRA injury pre-existed, but was not aggravated, by his 1993 INACDUTRA event.  The VA examiner supported this conclusion by stating that the Veteran was diagnosed with an acute episode of pain in conjunction with the 1981 injury, which ultimately resolved.  The VA examiner also concluded that the Veteran's pre-existing congenital disability was not aggravated by service.  See Black, supra; see Hernandez-Toyens, supra; see Prejean, supra.

The Board acknowledges the Veteran's February 2008 argument to the effect that the January 2006 VA opinion was inadequate because the VA examiner stated that the Veteran received no treatment for a low back condition for several years after the 1981 event.  However, review of the January 2006 VA opinion shows that the examiner acknowledged that, subsequent to the 1981 event, the Veteran had several evaluations at Fort Buchanan and was given treatment during an acute episode of low back pain with resolution.  The VA examiner also noted that the Veteran sought treatment for his low back pain from a private medical provider in 1983 or 1984.  Further, the evidence shows that the Veteran was diagnosed with pain, not a back disability, in connection with his 1981 fall.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001). 

The Veteran also indicated that while VA had focused on whether the Veteran's congenital disability was aggravated by his 1993 INACDUTRA event, it had not considered whether the Veteran's congenital disability was aggravated by his 1981 INACDUTRA injury.  Again, the Board emphasizes that the medical evidence demonstrates that the Veteran was only diagnosed with low back pain after his 1981 fall; as there is no evidence of a superimposed disability as a result of the 1981 INACDUTRA event, service connection may not be warranted on the basis that the Veteran's congenital back disability was aggravated by his 1981 INACDUTRA injury.  See VAOPGCPREC 82-90 (July 18, 1990). 

Finally, the Veteran argued that the January 2006 VA examiner did not provide a complete rationale when concluding that his congenital spinal stenosis was not aggravated during his 1993 INACDUTRA injury.  Conversely, the Board finds that the January 2006 VA examiner did provide adequate rationale by specifically stating that the Veteran's congenitally small lumbar spinal canal made him prone to suffer from disc disease, radiculopathy, cauda equine syndrome, muscle spasm, and degenerative joint disease. 

The Board also notes that the September 1998 and November 2003 VA examiners concluded that the Veteran's current back disability is not related to his periods of INACDUTRA at issue.  

The Board is of course aware that SSA determined that the Veteran was disabled due to spondyloarthritis, with a secondary diagnosis of congenital spinal stenosis as of August 1996.  VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits].  Thus, although SSA's determination is not necessarily dispositive of the Veteran's claim, it is evidence that must be considered.  In the present case, there is no indication in the SSA determination that the Veteran's current low back disability is the result of his military service.

To the extent that the Veteran is contending that the currently diagnosed low back disorder is related to his military service, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence establishing that his current disability is the result of aggravation of an in-service disease or injury beyond the natural progression of the disease.  In this regard, the Veteran is not competent to comment on medical matters such as etiology as it is a complex medical question.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Accordingly, the statements offered by the Veteran in support of the claim are not competent evidence of a nexus between his current low back disorder and military service.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The benefit sought on appeal is accordingly denied.


ORDER

The application to reopen the claim of entitlement to service connection for a low back disorder is granted and, to that extent only, the appeal is granted.

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


